Antonio Sepeda v. B.J. Williamson















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-277-CV

     ANTONIO SEPEDA,
                                                                              Appellant
     v.

     B.J. WILLIAMSON,
                                                                              Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 2000-3836-3
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Antonio Sepeda filed a notice of appeal seeking to appeal from the trial court’s order denying
his motion for default judgment.  We sent Sepeda a letter notifying him that this cause would be
dismissed for want of jurisdiction unless he could show grounds for continuing the appeal.  In
response, Sepeda states that he should be allowed to appeal because the district clerk notified him
that it was an appealable order.
      Except for the types of appealable interlocutory orders enumerated in section 51.014 of the
Texas Civil Practices and Remedies Code, the appellate jurisdiction of this court extends only to
final judgments.  North East Independent School Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.
1966); see also Tex. Civ. Prac. & Rem. Code § 51.014 (Vernon 1999).  In order to be "final,"
a judgment must dispose of all parties to the case and all issues in dispute.  See Aldridge, 400
S.W.2d at 895.  The order complained of in this appeal is not final.  The appeal is dismissed for
want of jurisdiction. 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 31, 2001
Do not publish
[CV06]